In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-22-00157-CV

IN THE INTEREST OF N.H., M.H., K.R.,       §   On Appeal from the 360th District Court
B.K., H.K., H.K., AND H.T.,
CHILDREN                                   §   of Tarrant County (360-435130-08)

                                           §   September 22, 2022

                                           §   Memorandum Opinion by Justice Womack

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s termination order. It is ordered that the trial

court’s termination order is affirmed in part and reversed in part. We affirm the trial

court’s termination of Mother’s parental rights to B.K. (Breanna), H.J.K. (Hank),

H.S.K. (Hudson), and H.T. (Holly), and we affirm the trial court’s termination of

J.T.’s parental rights to Holly. We reverse that portion of the trial court’s termination

order as it relates to K.R. (Kenneth) and remand this case to the trial court for further

proceedings consistent with our opinion in this appeal.
SECOND DISTRICT COURT OF APPEALS



By /s/ Dana Womack
   Justice Dana Womack